Supplement Dated December 6, 2010 to Prospectuses dated May 1, 2010 for Protective Access XL NY Protective Rewards Elite NY Protective Rewards II NY Issued By Protective Life and Annuity Insurance Company Variable Annuity Account A of Protective Life This Supplement amends certain information in your variable annuity prospectus. Please read this Supplement carefully and keep it with your Prospectus for future reference. In the section of your Prospectus entitled “SecurePay R72 Benefit,” the first sentence should be replaced with the following: “You may purchase the SecurePay R72 Benefit under the SecurePay rider for an increased SecurePay Fee, provided that the youngest Owner (or, in the case of a Qualified Contract, the Annuitant) is age 55 or older.”
